DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim “16” is objected to because of the following informalities:  
Claim 16 is “missing”.  
The claims have not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the claims.
Appropriate correction is required
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-8 and 15 are rejected under 35 U.S.C. 102a1 as being anticipated by Ting (U.S. Patent Application Publication 20070019784).






    PNG
    media_image1.png
    521
    497
    media_image1.png
    Greyscale

Fig. 8A - U.S. Patent Application Publication  20070019784 A1 to Ting


    PNG
    media_image2.png
    402
    521
    media_image2.png
    Greyscale

Fig. 8B - U.S. Patent Application Publication  20070019784 A1 to Ting

[0058] Alternatively, and as will be described herein, filters may be employed. Two types of beam filters may be used: one for aggressively attenuating the X-ray radiation at low energy, for example a copper (Cu) filter, and another for moderately attenuating low energy photons while aggressively attenuating high energy photons, for example a k-edge filter such as tungsten (W). By arranging such filters alternatively on the detector arrays, neighboring detector arrays will see different incident X-ray spectrum. By using a proper material decomposition processing algorithm, bone and soft tissue (for example) can be separated into two different images, as should be known to one of skill in the art.
[0059] … FIG. 8B illustrates the latter configuration, with filters 500 incorporated into the design of collimator 420. In an embodiment, filters 500 may be used to reduce X-ray exposure to subject 450.
[0060] Returning now to FIG. 8A, filters 500 are comprised of filter material 1 and 2 that alternates for each array 310a-g. The dimensions of each filter 500, and the composition of each filter material 1 and 2, may depend on the desired application. For example, in some embodiments filter materials 1 and 2 may be comprised of Copper and Tungsten, respectively, while other materials may be used in connection with other embodiments.
[0062] In an embodiment where material decomposition of a 2-D X-ray image is desired, there is a relative position change between X-ray source 410, filter 500 and detector arrays 310a-g. In addition, collimator 420 and filter 500 may follow the motion of detector arrays 310a-g. Thus, collimator 420, filter 500 and detector arrays 310a-g may move in unison such that X-ray radiation 430 beams emanating from collimator 420 follow the movement of detector arrays 310a-g.


As per claim 1, Ting discloses a device comprising: 
a spatial-spectral filter (420; 500) that is configured to spectrally shape a beam into a number of beamlets with different spectra; 5
wherein the spatial-spectral filter (420; 500) is formed from at least two distinct materials (500); and
wherein the at least two distinct materials (500) are alternated to form a repeating pattern of materials (see for example, Figs. and selected text from paras. [0058-0060; 0062] shown above).
[Examiner note: selected text shown above has been edited for brevity]
As per claim 2, Ting discloses a device wherein the beam comprises an X-ray beam (430).
As per claims 5-7, Ting discloses a device wherein the spatial-spectral filter is configured for decomposition of an object/anatomy into different material categories (see for example, Figs. and selected text from paras. [0058-0060; 0062] shown above).
As per claim 8, Ting discloses a device wherein the spatial-spectral filter is configured for movement (see for example, para. [0062] shown above).
As per claim 15, Ting discloses a spatial spectral filter device comprising: 
at least two distinct materials (500);
wherein the at least two distinct materials (500) are alternated to form a repeating 17WO 2020/086958PCT/US2019/058056 pattern of materials; and, wherein, the filter is configured to spectrally shape an beam into a number of beamlets with different spectra (see for example, Figs. and selected text from paras. [0058-0060; 0062] shown above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-4, 9-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ting (U.S. Patent Application Publication 20070019784).
As per claims 3-4, 9-14 and 17-20, Ting discloses a device as recited in claims 1 and 15 respectively, but does not explicitly disclose a device wherein:
a) the spatial-spectral filter is formed from three distinct materials 
b) the spatial-spectral filter is formed from four 15distinct materials
c) the spatial-spectral filter being 5configured with a number and combination of materials that are optimized for a particular contrast agent
d) the spatial-spectral filter includes bismuth
e) wherein a width of the spatial spectral filter is predetermined and wherein beamlet width is wider than a size of blur due to extended focal spot and filter motion during integration
f) comprising an 8-pixel beamlet
g) the spatial spectral filter being formed from Pb, Au, Lu, and Er tiles.
Ting teaches however, the use of filter materials to attenuate radiation, such that a corresponding portions of a detector receives different incident X-ray spectra (see for example, para. [0058] shown above). Ting also teaches that filter materials may be to include different steps or elements similar to the ones described in this document, in conjunction with other present or future technologies.” 
b) “… it is to be understood that other, similar embodiments may be used or modifications and additions may be made to the described embodiment for performing the same function of the present invention without deviating therefrom.”)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Ting such that it incorporated a spectral filter comprising three to four distinct materials. One would have been motivated to make such a modification for the purpose of employing additional filter materials to control an incident X-ray spectra received by a detector as taught by Ting (see for example, para. [0058] shown above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496.  The examiner can normally be reached on M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884